          Case 1:20-cv-00409-NONE-SAB Document 50 Filed 09/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   D.M., et al.,                                      Case No. 1:20-cv-00409-NONE-SAB

11                   Plaintiffs,                        ORDER VACATING SEPTEMBER 8, 2021
                                                        HEARING
12           v.
                                                        (ECF No. 45)
13   COUNTY OF MERCED, et al.,

14                   Defendants.

15

16          Plaintiffs’ motion for sanctions is currently set for hearing on September 8, 2021, before

17 the undersigned in Courtroom 9. (ECF No. 45.) Having considered the moving, opposition, and

18 reply papers, the Court finds this matter suitable for decision without oral argument. See Local

19 Rule 230(g). Accordingly, the hearing set for September 8, 2021, will be vacated and the parties
20 will not be required to appear at that time.

21          Accordingly, IT IS HEREBY ORDERED that the hearing on Plaintiffs’ motion for

22 sanctions set for September 8, 2021, at 10:00 a.m. in Courtroom 9 is HEREBY VACATED.

23
     IT IS SO ORDERED.
24

25 Dated:      September 7, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
